DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 08/23/21, with respect to the rejection(s) of claim(s) 1-15 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gao (Pub No 20170295516) further in view of Agarwal (Pub No 20160234127) and newly cited Ickin (Pub No 20190334803).

Regarding claim 1, Applicant argues Faibish merely discloses matching “the rate of flushing of dirty pages from the cache memory to disk storage” to “the rate at which incoming I/O requests generate dirty pages.” However, the “the rate at which incoming I/O requests generate dirty pages” does not teach or suggest “network throughput” of the data network 20 and does not teach or suggest “a number of packets processed per unit time in a network layer.” Faibish does not teach or suggest that a dirty page generated by an I/O request is a packet processed by a network layer. Therefore, Faibish does not teach or suggest “wherein the network throughput is determined based on a number of packets processed per unit time in a network layer.”
 	Examiner relies on Ickin to teach “the limitation the network throughput is determined based on a number of packets processed per unit time in a network layer”.  Ickin teaches throughput being receiving data packets per second. One of ordinary skill in the art would interpret this as “the limitation the network throughput is determined based on a number of packets processed per unit time in a network layer”.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (Pub No 20170295516) further in view of Agarwal (Pub No 20160234127) and Ickin (Pub No 20190334803).

Regarding claim 1 and 12,
 	Gao teaches an electronic device comprising: 
 	a network connection device; (interpreted as transceiver 625 may communicate bi-directionally, via one or more antennas, wired, or wireless links, with one or more network, see Gao para [0059]) 	at least one processor; and (see Gao para [0057]) 
 	a memory operatively connected to the at least one processor, wherein the memory stores instructions that, when executed, enable the at least one processor to: (interpreted as The memory 615 may include random access memory (RAM) and read only memory (ROM). The memory 615 may store computer-readable, computer-executable software including instructions that, when executed, cause the processor to perform various functions described herein (e.g., dynamic MAC reception reorder timeout in a crowded WLAN, etc.), see Gao para [0058])
 	receive a data packet from the network connection device; (interpreted as received data packets, see Gao para [0018])
 	add the data packet to a packet list corresponding to the data packet; and (interpreted as packets in a list of sequence numbers, see Gao para [0018])
 	if a number of data packets included in the packet list is less than a threshold value, (interpreted as a hole (e.g., a missing sequence number in a list of packet sequence numbers, see Gao para [0018]) flush the data packets to a network stack based on a flush time value for controlling a packet function, (interpreted as The estimated time period may be used to adjust a reorder timeout value. In some cases the reorder timeout value may be increased when the station load is high to reduce the likelihood that packet holes will be flushed to higher layers before the device is served with the missing packets, see para [0004]. Media Access Control (MAC) layer pushes received data packets to an upper stack (e.g., Transmission Control Protocol (TCP) stack) when there is a hole (e.g., a missing sequence number in a list of packet sequence numbers) that corresponds to a missing packet, see Gao para [0018]) and wherein the flush time value is determined based on a network throughput (interpreted as In other cases, the flushing may be based on a determination that a number of received bursts following the packet hole exceeds a threshold, see Gao para [0040])
 	However, does not teach packet merge function; 
 	the network throughput is determined based on a number of packets processed per unit time in a network layer;
 	Agarwal teaches packet merge function (interpreted as adaptive timeout timer expires (not shown), the application merges that packet with segment S3 (not shown), and pushes up segment S3 (not shown), see Agarwal para [0153]).
 	It would have been obvious to one of ordinary skill in the art to combine the in-sequence packets taught by Gao with the merging of in-sequence packets as taught by Agarwal since it is known in the art to combine packets that are relevant to improve transmission/processing efficiency.
 	However Gao in view of Agarwal do not teach the network throughput is determined based on a number of packets processed per unit time in a network layer;
 	Ickin teaches the network throughput is determined based on a number of packets processed per unit time in a network layer; (interpreted as Throughput, sometimes referred to as network throughput, is the rate of successful packet delivery over a communication channel or network link. Throughput is the bits per second in a network link, and is 30 usually measured in bits per second (bit/s or bps), and sometimes in data packets per second (p/s or pps) or data packets per time slot. In a particular embodiment, throughput is a network metric in the packet level, see para [0059])
 	It would have been obvious to one of ordinary skill in the art to combine the in-sequence packets taught by Gao in view of Agarwal with the throughput based on rate as taught by Ickin since it is known in the art to use a rate of data per time as a measurement for determining throughput.

Regarding claim 8,
 	Gao in view of Agarwal and Ickin teaches the electronic device as claimed in claim 1, wherein, to add the data packet to the packet list corresponding to the data packet, the instructions enable the at least one processor to: structuralize the data packet; and store the structuralized data packet in the packet list in a buffer for the packet merge function. (interpreted as The NIC reconstructs the segments of data from the arriving data packets. A network layer is higher up in the protocol stack from the layer in which the NIC operates, see Agarwal para [0047])
	It would have been obvious to one of ordinary skill in the art to combine the system packets taught by Gao with the reconstructing packets as taught by Agarwal since it is known in the art to convert packets into the structure before transmitting to a higher layer so that the packets are compatible.

Regarding claim 9,
 	Gao in view of Agarwal and Ickin teaches the electronic device as claimed in claim 8, wherein the instructions in order to update the flush time value enable the at least one processor to: identify the flush time value corresponding to the packet list, among a plurality of flush time values, (interpreted as In some cases (e.g., in a multi-client environment), a reception reorder timeout may be set to, e.g., 100 ms. Other values may also be used. Packets containing holes may be flushed up to a TCP stack after waiting for this period, see Gao para [0026]) wherein the network throughput is determined based on a number of packets related to the packet list, which are processed per unit time in a network layer, (interpreted as Thus, use of a dynamic reception reorder timeout at the MAC level may increase throughput. In some cases, a timeout value may be increased to a large value (e.g., 2 s) regardless of how many UEs are in the WLAN. That is, a receiver may flush packets with holes after receiving a threshold number (e.g., n=2) of extra bursts, see Gao para [0027]) and wherein the plurality of flush time values respectively correspond to a plurality of packet lists of the buffer. (interpreted as In some cases, a maximum timeout value and a minimum timeout value may be set. Timeout settings may be tuned based on the access category (e.g., 20 ms or less for voice (VO), 200 ms for video (VI), and a value in the seconds range for best effort (BE) packets), see Gao para [0028]).

Regarding claim 10,
 	Gao in view of Agarwal and Ickin teaches the electronic device as claimed in claim 1, wherein the packet merge function comprises a generic receive offload (GRO) or a receive segment coalescing (RSC), (interpreted as When segment reconstruction is implemented in NIC software, the NIC device driver calls a Generic Receive Offload (GRO) code to construct the segments, see Agarwal para [0048]) wherein the network stack comprises a network layer and a transport layer, and wherein the network connection device comprises a network interface controller (NIC) or a modem of the electronic device. (interpreted as The NIC hands off the segments to the network layer. The network layer hands of the received data of the segments to a transport layer, which is higher than the network layer in the protocol stack. The transport layer hands off the data to the next higher layer—the application layer, see Agarwal para [0047]).
	It would have been obvious to one of ordinary skill in the art to combine the system packets taught by Gao with the specific codes and layers as taught by Agarwal since it is known in the art to specify the higher layer and functions known in the art for transmitting and formatting packets.


Regarding claim 11,
 	Gao in view of Agarwal and Ickin teaches the electronic device as claimed in claim 1, wherein the instructions enable the at least one processor to: increase the flush time value if the network throughput exceeds a first threshold value; and decrease the flush time value if the network throughput is less than a second threshold value. (interpreted as adjusting the reorder timeout value comprises: increasing the reorder timeout value if the station load is above a threshold or decreasing the reorder timeout value if the station load is below the threshold. There may be one or more thresholds associated with the adjusting of the reorder timeout value, see Gao para [0012]. determining that a number of bursts received following the packet hole is greater than a threshold, where flushing the set of buffered packets and the packet hole is based on the determination that the number of bursts received following the packet hole is greater than the threshold, see Gao para [0010])

Claim(s) 2-4, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (Pub No 20170295516) further in view of Agarwal (Pub No 20160234127), Ickin (Pub No 20190334803), and Xian (Pub No 20120284544).

Regarding claim 2 and 13,
 	Gao in view of Agarwal and Ickin teaches the electronic device as claimed in claim 1, however does not teach wherein the instructions enable the at least one processor to: 
 	determine whether an interval between a previous processing time and a current time exceeds the flush time value, in order to flush the data packets; and 
 	flush the data packets to the network stack if the interval between the previous processing time and the current time exceeds the flush time value, wherein the previous processing time is a point in time at which flushing is most recently performed.

 Xian teaches wherein the instructions enable the at least one processor to: 
 	determine whether an interval between a previous processing time and a current time exceeds the flush time value, in order to flush the data packets; and (interpreted as For instance, a static flush period can be set to a value equal to or lower than a global delay tolerance or to the minimum delay tolerance of a group of buffers. By so doing, coordinated buffers can be flushed periodically at least as frequently as the minimum tolerance across the coordinated buffers, see para [0033])
 	flush the data packets to the network stack if the interval between the previous processing time and the current time exceeds the flush time value, wherein the previous processing time is a point in time at which flushing is most recently performed. (interpreted as Now, at 308 the timer expires after the five minute flush period. In response, the power manager module 112 can cause a spin-up/spin-down event at 310 that enables a batched flush 312 to occur for the two coordinated buffers, see para [0043]).
	It would have been obvious to one of ordinary skill in the art to combine the flushing packets taught by Gao in view of Agarwal and Ickin with the periodic flushing as taught by Xian since it would have been obvious to try static or semi static or adaptive flushing periods to flush packets in the most optimal manner and thereby reducing workload.

Regarding claim 3 and 14,
 	Gao in view of Agarwal and Ickin and Xian teaches the electronic device as claimed in claim 2, wherein the instructions enable the at least one processor to store the current time in a variable buffer in which the previous processing time is stored in order to flush the data packets (interpreted as In one coordinated buffer flushing approach, buffers can be flushed based upon a static or semi-static flush period. Individual buffers are notified periodically by the power manager module 112 to signal flushing. In this manner, the power manager module signals the buffers to flush in accordance with a designated flush period. The designated flush period can be set according to a configurable time interval that enables tuning of the system. In general, the flush period can be established to take into account delay tolerances for the coordinated buffers, see Xian para [0032]).
	It would have been obvious to one of ordinary skill in the art to combine the flushing packets taught by Gao in view of Agarwal and Ickin with the time for periodic flushing as taught by Xian since it would have been obvious to try static or semi static or adaptive flushing periods to flush packets in the most optimal manner and thereby reducing workload.

Regarding claim 4 and 15,
 	Gao in view of Agarwal and Ickin and Xian teaches the electronic device as claimed in claim 2, wherein the instructions enable the at least one processor to wait until another data packet associated with the packet list is received if the interval between the previous processing time and the current time does not exceed the flush time value in order to flush the data packets (interpreted as If packet P9 arrives before the adaptive timeout timer expires (not shown), the application merges that packet with segment S3 (not shown), see Agarwal para [0153]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Gao with the timer for processing as taught by Agarwal to prevent the system for waiting indefinitely for packets.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (Pub No 20170295516) further in view of Agarwal (Pub No 20160234127), Ickin (Pub No 20190334803), and Faibish (Pat No 8402226).

Regarding claim 6,
 	Gao in view of Agarwal and Ickin teaches the electronic device as claimed in claim 1, however do not teach wherein the instructions enable the at least one processor to: obtain the network throughput periodically; and update the flush time value based on the obtained network throughput. 
 	Fabish teaches wherein the instructions enable the at least one processor to: obtain the network throughput periodically; and update the flush time value based on the obtained network throughput (interpreted as In step 127, execution of the periodic writeback control task is suspended for the remainder of the sampling interval (T1) and then execution resumes at the next sampling time and loops back to step 122, see col 12 line 15-20. In step 124, a new desired flush rate (F) is computed based on the rate of change (R) in the number of dirty pages in the cache see Faibish col 12 line 10-15)
	It would have been obvious to one of ordinary skill in the art to combine the throughput taught by Gao in view of Agarwal and Ickin with the updating as taught by Faibish to keep the system up to date by using more recently statistic information.

Regarding claim 7,
 	Gao in view of Agarwal and Ickin and Faibish teaches the electronic device as claimed in claim 6, wherein the instructions enable the at least one processor to: 
 	if the obtained network throughput falls within a predetermined range, generate a notification in order to update the flush time value indicating that the obtained network throughput falls within the predetermined range; (interpreted as In step 127, execution of the periodic writeback control task is suspended for the remainder of the sampling interval (T1) and then execution resumes at the next sampling time and loops back to step 122, see col 12 line 15-20. In step 124, a new desired flush rate (F) is computed based on the rate of change (R) in the number of dirty pages in the cache see Faibish col 12 line 10-15)
 	provide the generated notification to a network device driver of the electronic device; and (interpreted as message including the indication of the station load, see Gao para [0036]).
 	update the flush time value via the network device driver, and wherein the network device driver is configured to determine a flush time value for updating based on the notification. (interpreted as In step 125, dirty pages are written from the cache memory to the storage array at the new flush rate (F), for example by initiating a new task to flush (F) dirty pages over an iteration interval (T1), see Faibish col 12 line 16-21).
	It would have been obvious to one of ordinary skill in the art to combine the throughput taught by Gao in view of Agarwal and Ickin with the updating as taught by Faibish to keep the system up to date by using more recently statistic information.

Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732. The examiner can normally be reached M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                    
/JASON E MATTIS/Primary Examiner, Art Unit 2461